FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the "First Amendment"), is entered
into effective as of this 30th day of December, 2008, by and between MEREDITH
CORPORATION, an Iowa corporation (the "Company"), and STEPHEN M. LACY (the
"Executive").

WITNESSETH:

WHEREAS, the Company and the Executive previously entered into a Employment
Agreement, dated as of January 30, 2006, (the "Employment Agreement");

WHEREAS, the Company desires to amend said Employment Agreement to conform with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code");

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree that the Employment
Agreement shall be amended as set forth below:

1. Subsection 7.2 of the Employment Agreement is hereby amended and restated in
its entirety as follows:

> 7.2      In addition to benefits described in Section 7.1 during the Term of
> this Agreement, Lacy shall also receive or participate in, to the extent
> permitted by law, the various perquisites and plans generally available to
> officers of the Company in accordance with the provisions thereof as in effect
> from time to time including, without limitation, the following perquisites to
> the extent the Company continues to offer them: an automobile or automobile
> allowance, country club dues, dining club dues, tax and estate planning,
> supplemental medical plan and executive life insurance (if insurable). All
> such reimbursements or in-kind benefits shall be payable by the Company on or
> before the last day of Lacy's taxable year following the taxable year in which
> the expense was incurred. The expenses paid or in-kind benefits provided by
> the Company during any taxable year of Lacy will not affect the expenses paid
> or in-kind benefits provided by the Company in another taxable year. This
> right to reimbursement or in-kind benefits is not subject to liquidation or
> exchange for another benefit. In addition, Lacy shall participate in the
> Meredith Replacement Benefit Plan and the Meredith Supplemental Benefit Plan.

2. Section 8 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

8. Expense Reimbursements.

During Lacy's employment with the Company, Lacy will be entitled to receive
reimbursement by the Company for all reasonable, out-of-pocket expenses incurred
by him (in accordance with policies and procedures established by the Company),
in connection with his performing services hereunder, provided Lacy properly
accounts therefor. All such reimbursements shall be payable by the Company on or
before the last day of Lacy's taxable year following the taxable year in which
the expense was incurred. The expenses paid by the Company during any taxable
year of Lacy will not affect the expenses paid by the Company in another taxable
year. This right to reimbursement is not subject to liquidation or exchange for
another benefit.

3. Subsections 9.1, 9.2, 9.4 and 9.6 of the Employment Agreement are hereby
amended and restated in their entirety as follows:

> 9.1      Death. In the event of the death of Lacy during the Term of this
> Agreement or during the period when payments are being made pursuant to
> Sections 6 or 9.2, this Agreement shall terminate and all obligations to Lacy
> shall cease as of the date of death except that, (a) the Company will pay to
> the legal representative of his estate in substantially equal installments the
> Base Salary until the end of the month of the first anniversary of Lacy's
> death with each installment treated as a separate "payment" for purposes of
> Section 409A of the Code, such that any payment that would otherwise be
> payable within 2 1/2 months after Lacy's taxable year in which his employment
> with the Company is terminated or, if later, within 2 1/2 months after the end
> of the Company's taxable year in which Lacy's employment with the Company is
> terminated (the "Short Term Deferral Period") is exempt from Section 409A of
> the Code, and (b) all rights and benefits of Lacy under the benefit plans and
> programs of the Company in which Lacy is a participant, will be provided as
> determined in accordance with the terms and provisions of such plans and
> programs. Any bonus (or amounts in lieu thereof) pursuant to Section 5,
> payable for the fiscal year in which Lacy's death occurs, shall be determined
> by the Compensation Committee at its meeting following the end of such fiscal
> year pro rata to the date of death and promptly paid to Lacy's estate. All
> awards of restricted stock, stock options and any other benefits under the
> Long-Term Incentive Plans shall be handled in accordance with the terms of the
> relevant plan and agreements entered into between Lacy and the Company with
> respect to such awards.
> 
> 9.2      Disability. If Lacy shall become permanently incapacitated by reasons
> of sickness, accident or other physical or mental disability, as such
> incapacitation is certified by a physician chosen by the Company and
> reasonably acceptable to Lacy (if he is then able to exercise sound judgment),
> and shall therefore be unable to perform any substantial gainful activity,
> then the employment of Lacy hereunder and this Agreement may be terminated by
> Lacy or the Company upon thirty (30) days' written notice to the other party
> following such certification. Should Lacy not acquiesce (or should he be
> unable to acquiesce) in the selection of the certifying doctor, a doctor
> chosen by Lacy (or if he is not then able to exercise sound judgment, by his
> spouse or personal representative) and reasonably acceptable to the Company
> shall be required to concur in the medical determination of incapacitation,
> failing which the two doctors shall designate a third doctor whose decision
> shall be determinative as of the end of the calendar month in which such
> concurrence or third-doctor decision, as the case may be, is made. After the
> final certification is made and the 30-day written notice is provided, the
> Company shall pay to Lacy, at such times as Base Salary provided for in
> Section 3 of this Agreement would normally be paid, 100% of Base Salary for
> the first twelve months following such termination, 75% of Base Salary for the
> next twelve-month period and 50% of Base Salary for the remaining period of
> what would have constituted the current Term of employment but for termination
> by reason of disability with each installment treated as a separate "payment"
> for purposes of Section 409A of the Code, such that any payment that would
> otherwise be payable during the Short Term Deferral Period is exempt from
> Section 409A of the Code. Following the termination pursuant to this Section
> 9.2, the Company shall pay or provide to Lacy such other rights and benefits
> of participation under the employee benefit plans and programs of the Company
> to the extent that such continued participation is not otherwise prohibited by
> applicable law or by the express terms and provisions of such plans and
> programs. Furthermore, nothing contained in this Section 9.2 shall preclude
> Lacy from receiving the benefit of his target MIP bonus for the initial year
> in which a short-term disability occurs pursuant to the provisions of Section
> 6. All benefits provided under this Section 9.2 shall be in replacement of and
> not in addition to benefits payable under the Company's short-term and
> long-term disability plans, except to the extent such disability plans provide
> greater benefits than the disability benefits provided under this Agreement,
> in which case the applicable disability plan(s) would supersede the applicable
> provisions of this Agreement. All awards of restricted stock, stock options
> and any other benefits under the Long-Term Incentive Plans shall be handled in
> accordance with the terms of the relevant plan and agreements entered into
> between Lacy and the Company with respect to such awards.
> 
> 9.4      Without Cause. The other provisions of this Agreement
> notwithstanding, the Company may terminate Lacy's employment, remove him as an
> officer and director and terminate this Agreement at any time for whatever
> reason it deems appropriate, with or without cause and with or without prior
> notice. In the event of such a termination of Lacy's employment and this
> Agreement, Lacy shall have no further obligations of any kind under or arising
> out of the Agreement (except for the obligations of Lacy under Section 10) and
> the Company shall be obligated only to promptly pay Lacy within the Short Term
> Deferral Period the following in a lump sum payment: (a) Base Salary and the
> target MIP bonus amounts provided in Section 5 of this Agreement through the
> end of the then current Term of this Agreement (the "Remaining Term") as
> provided for under Section 2 of this Agreement, but no less than a total of
> twenty-four months of Base Salary and target bonus under the MIP or successor
> plans; and (b) any other amounts due and owing not then paid; provided,
> however, that in the event that as a result of such termination of employment
> Lacy would otherwise be entitled to a severance payment (a "Change of Control
> Severance Payment") under Section 4 of the Amended and Restated Severance
> Agreement dated as of the 30th day of December, 2008, between Lacy and the
> Company, (the "Severance Agreement"), Lacy shall be entitled to the amounts
> described in clause (b) above and the greater of: (i) the cash severance
> benefits described in clause (a) of this sentence and (ii) the cash severance
> benefits described in Section 4(a) of the Severance Agreement, but in no event
> to both payments.
> 
> After the date of termination under this Section 9.4 or Section 9.6, Lacy
> shall not be treated as an employee for purposes of the Company's employee
> benefit plans or programs even though he may continue to receive payments as
> provided in this Section 9.4, except: that Lacy and his eligible dependents
> shall continue, to the extent permitted by law, to be covered by health and
> welfare insurance plans or programs in which Lacy and his eligible dependents
> participate immediately prior to Lacy's termination of employment for the
> Remaining Term; provided, however, that if during such time period Lacy should
> enter into employment with a new employer and become eligible to receive
> comparable insurance benefits, the continued insurance benefits described
> herein shall automatically cease. In the event that Lacy is ineligible, for
> whatever reason, to continue to be so covered with respect to any of the
> above-referenced plans or programs, the Company shall provide substantially
> equivalent coverage through other sources (determined on an after-tax basis).
> In the event Lacy would otherwise be entitled to a Change of Control Severance
> Payment under the Severance Agreement as a result of a termination of
> employment under this Section 9.4, Lacy may elect to receive the continued
> health and welfare insurance benefits under this Section 9.4 or under Section
> 4(b) of the Severance Agreement, but in no event both benefits.
> 
> Furthermore, in the event of a termination Without Cause, Lacy shall be
> presumed to have met eligibility requirements specified in Section 2.4 of the
> Meredith Replacement Benefit Plan and the Meredith Supplemental Benefit Plan
> or any successor thereto. He shall be presumed to have met eligibility
> requirements for the Company's Retiree Health Care coverage at end of the Term
> provided, however, that if subsequent to such termination Lacy should enter
> into employment with another employer and become eligible for health insurance
> benefits, Lacy's eligibility for Retirement Health Care coverage shall
> automatically cease. All awards of restricted stock and stock options shall
> automatically vest and be exercisable for the full unexpired term of the
> option.
> 
> Lacy agrees that the payments described in this Section 9.4 shall be full and
> adequate compensation to Lacy for all damages Lacy may suffer as a result of
> the termination of his employment pursuant to this Sections 9.4 or 9.6, and in
> consideration of the payments and benefits provided in this Section 9.4, Lacy
> agrees to execute a Waiver and Release Agreement in the form attached hereto
> as Attachment A; provided, however, that, except as specifically provided for
> under this Section 9.4, any rights and benefits Lacy may have under the
> employee benefit plans and programs of the Company, in which Lacy is a
> participant, shall be determined in accordance with the terms and provisions
> of such plans and programs.
> 
> 9.6      Failure to Re-elect as Chief Executive Officer or Director. If at any
> time prior to the end of the Term of this Agreement Lacy is not re-elected to
> or is removed from the office of Chief Executive Officer or as a Director of
> the Company or the Company materially violates Section 1.1 of this Agreement
> (for reasons other than Due Cause), Lacy shall have the right to terminate his
> employment with the Company after first giving the Company written notice of
> the violation within ninety (90) days of its initial existence and providing a
> period of thirty (30) days in which the violation may be cured and by
> thereafter, if such violation has not been corrected or cured, by giving
> written notice within ninety (90) days of his termination, and such
> termination shall be deemed to be termination by the Company without "Due
> Cause," and such termination shall be treated in accordance with the terms of
> Section 9.4 above.

4. The Employment Agreement, as amended by this First Amendment, is, and shall
continue to be and remain, in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company and the Executive has executed this
Amendment as of the day and year first above written.

MEREDITH CORPORATION  EXECUTIVE By:_/s/ John S. Zieser  /s/ Stephen M. Lacy
_____ John S. Zieser, Chief Development  Stephen M. Lacy Officer, General
Counsel and Secretary

 